Title: To John Adams from Leendert de Neufville, 17 April 1782
From: Neufville, Leendert de
To: Adams, John



from 17 April 1782
Sir

I was Sorry to learn from Mr Chauquet that Some motives Seemed to hinder Your Excellency from granting a pass to the Robin Izaak Cozneau which makes me Suppose that Some misunder­standing must have taken place respecting the motives of the pass. They are only that She may throw of her mask occasionally and enjoy under American Colours the protection of the Dutch Cannen which She could not as a Dane. Any thing under your Excellencys hand to that purpose will fully answer my request not pretending to interfere with any thing relative to her Cargo. But I confess that I wished to get the brig safe to America and can apply no where for the above paper but to Your Excellency who will find I hope no motives to deny a pass upon that fantesy. I am Sorry that my Yellow  prevent me fm making the request personally and have the honour to be with great respect Sir Your Excellencys Most Obedient Very humble Servant

L: de Neufville Son of J


PS: Your Excellency will seurly imagine that I have Some expectation of getting the above Ship under a Convoy but this I must beg to be kept as a Secret.

